Citation Nr: 0015891	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  92-16 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a blood disorder as 
secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



FINDINGS OF FACT

1.  The veteran served on active duty from July 1949 to 
December 1952.

2.  On March 15, 2000, the Board received notification that 
the veteran died on November [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1991 rating decision of the 
Huntington, West Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).   The veteran appealed to the Board and 
in March 1997, the Board issued a decision.  The veteran then 
appealed to the U.S. Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999, and hereinafter referred to as Court).  In 
an October 1999 decision, the Court REMANDED the case to the 
Board for further development and readjudication.  

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A § 7104(a); 38 C.F.R. § 20.1302 
(1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

